Citation Nr: 1608150	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  04-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to January 1, 2005. 

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to January 1, 2005.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to November 1971.

This case was originally before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In August 2009, the Board issued a decision which (in pertinent part) granted an initial rating of 70 percent, but no more, for PTSD, and granted TDIU, effective February 23, 2009. 

The Veteran appealed the August 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court endorsed a Joint Motion for Partial Remand (Joint Motion) of the parties, vacated the August 2009 Board decision with respect to the issues at hand, and remanded the matters for development and readjudication consistent with the instructions in the Joint Motion.  In December 2010, the Board remanded this case for further development. 

In a December 2011 rating determination, the RO continued the 70 percent disability evaluation for PTSD and assigned an effective date of May 8, 2005, for the TDIU.  In a December 2012 rating determination, the RO assigned an earlier effective date of January 1, 2005, for the TDIU.  

In a February 2014 decision, the Board dismissed the appeal as to the issues of entitlement to an initial disability evaluation in excess of 70 percent for PTSD from January 1, 2005, and a TDIU from January 1, 2005, and remanded the appeal as to the issues of entitlement to a higher initial disability evaluation for PTSD and a TDIU prior to January 1, 2005, to the agency of original jurisdiction (AOJ) for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

In February 2016, the Veteran's attorney submitted additional pertinent evidence with a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  Prior to January 1, 2005, the Veteran's PTSD did not more nearly approximate total occupational and social impairment. 
 
2.  Prior to January 1, 2005, the Veteran was able to work in substantially gainful employment consistent with his work experience and education and his service-connected disabilities, alone, did not preclude him from securing or following substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 70 percent for PTSD prior to January 1, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7,4.130, Diagnostic Code 9411 (2015).
 
2.  The criteria for a TDIU prior to January 1, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, the Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

The Veteran is shown to have been provided specific notice letters addressing the information necessary to substantiate his higher rating and TDIU claims in March 2006, August 2006, and June 2008.  Further, the Veteran and his attorney discussed the issues in various statements and actual knowledge of the requirements for a higher rating for PTSD and entitlement to TDIU has been demonstrated.  See the February 2016 statement from the Veteran's attorney.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in December 2002 and September 2003 to ascertain the severity of his PTSD.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

In the remand portion of the February 2014 decision, the Board requested that the AOJ ask the Veteran to provide detailed information as to his employment status for the time period from April 1, 2002, through January 1, 2005, to include periods of sick leave and administrative leave used, suspended time, and leave without pay; statements with regard to income earned during this time period, to include any W2 information for the years 2002-2005; and written authorizations so that his personnel records, including salary leave statements during this time frame, may be obtained from his employer, along with documentation of any legal action taken with regard the Veteran's worker's compensation/insurance fraud claim.  

In February 2016, the Veteran's attorney submitted copies of the Veteran's W-2 tax forms for the years of 2002 to 2005 and information from the Veteran's former employer concerning the Veteran's employment as a teacher and the Veteran's worker's compensation/insurance fraud claim.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the March 2009 Board videoconference hearing, the Veteran was assisted by an accredited representative. The undersigned Acting Veterans Law Judge explained the issues and questioned the Veteran about possible outstanding evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error. 

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  Under the General Rating Formula for Mental Disorders, a 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2015).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

Analysis

In this case, service connection for PTSD has been granted with an initial rating of 70 percent effective April 12, 2002, and a TDIU has been granted effective January 1, 2005.  The issues before the Board are entitlement to a higher initial rating for PTSD and a TDIU prior to January 1, 2005.  

In this case, on a May 2006 application for a TDIU, the Veteran indicated that his PTSD prevents him from securing or following any substantially gainful occupation and that he last worked full-time on February 18, 2014.  However, he noted that his last date of employment was January 1, 2005.

An August 2002 letter from a private counseling center shows that the Veteran's PTSD was moderate to severe.  Symptoms included flashbacks, intrusive thoughts, anger outbursts, insomnia, sense of foreshortened future, social isolation, feelings of detachment/estrangement, restricted range of affect, hypervigilance, exaggerated startle reflex, and depressive episode.

At a December 2002 VA examination, the Veteran reported similar symptoms, that he was not taking any medication, and that he was working as a teacher.  He also reported a decreased social life.  He stated that he does not associate with other teachers and gets in trouble at times with supervisors when he does not follow directions.  Examination showed that appearance and hygiene were appropriate, communication was normal, delusions and hallucinations were absent, thought processes were abnormal in that he was preoccupied with his Vietnam War experiences and how his friends died, memory was mildly abnormal in that he problems with remembering names and directions and forgets events and the keys to his car, and suicidal/homicidal ideations were absent.  The examiner assigned a GAF score of 65.  The examiner noted that the Veteran has occasional interference in performing daily activities as he sometimes cares less about himself.

In a February 2003 statement in support of claim, the Veteran indicated that he was unemployed, that the stress of maintaining a classroom with his low back pain was impossible, and that his prescribed pain and stress medication does not allow him to return to work and be around children.  

In a May 2003 statement, the Veteran indicated that he had uncontrolled anger towards his students during his educational tenure; his most recent move lasted from September 9, 2002, until October 31, 2002, during which time he injured his low back due to the stressful conditions of the classroom, students, and demands of the Administration; and he has been on medical leave since November 1, 2002, with back surgery on May 21, 2003.  He also reported almost nightly panic attacks after nightmares.  An August 2002 letter shows that he requested a transfer to a different school as a fine art instructor.

In a document from the County Superintendent of Schools entitled "Notice of Termination of Service of Certificated Employee," dated May 16, 2003, it was indicated that the Veteran had been terminated from his position as a full-time teacher with the reason being given as leave without pay.  The beginning date of service was listed as August 29, 2002 and the termination date listed as May 6, 2003.  The Veteran's annual rate of salary listed was $56,764 requiring a total number of days of service of 183.  The Veteran was noted to have earned $48,372.48 over a period of 156 days. 

In a June 2003 statement, the Veteran reported sleep impairment due to nightly nightmares.  

At a September 2003 VA examination, the Veteran reported that he was again working as a high school teacher and had worked in this capacity for the past 15 years.  He also reported poor interpersonal skills and that he avoided parties.  He reported nightly nightmares that have worsened in the past year and was now taking anti-depressant medication.  He reported that his relationship with his supervisor and coworkers is poor and he lost seven months in the past year because of a back injury sustained when he picked up a heavy object in anger.  Examination showed that appearance and hygiene were appropriate, behavior was appropriate, thought processes and communication were normal, delusions and hallucinations were absent, suicidal and homicidal ideations were absent, and memory was normal.  The examiner assigned a GAF score of 58.  The examiner noted that the Veteran is intermittently unable to perform activities of daily living because he continues to have difficulty controlling his impulses as a result of his intrusive thoughts but he can provide self-care.  The examiner also commented that the Veteran's ability to perform daily functions during remission is limited by social avoidance, not being to relate optimally with his students, and being standoffish.

A February 2004 VA treatment note shows that the Veteran was arrested at work and put on administrative leave as a result of a question about a worker's compensation issue. 

A November 2004 letter from a private counseling center shows that the Veteran's PTSD was severe.  Symptoms included flashbacks, intrusive thoughts, nightmares, insomnia social isolation, efforts to avoid thoughts, feelings, activities, people, places, and conversations, feeling of estrangement, detachment, restricted range of affect, anger outbursts, irritability, hyper alertness, exaggerated startle reflex, and a sense of foreshortened future.  

In a January 2005 statement, the Veteran indicated that he was asked to resign from his job due to his PTSD.

In an August 2005 letter, M. J. indicated that she had worked with the Veteran during the 2002-03 school year.  She stated that there were increasing instances of the Veteran needing to leave the classroom, walking off in anger, and expressing a desire to leave before school was finished for the day.  She reported that the school day was becoming too long for the Veteran to bear and at that time it was not even the middle of the school year.  She noted that somehow he was able to continue, taking sick and personal days between any holidays that happened along.  She stated that one way or another, he made it through the school year.  She reported that the next school year (2003-04) started out pretty much the same and the stressful situations were again getting to the Veteran.  She noted that after an extremely stressful day, the Veteran angrily unloaded some plywood to build shelving for his classroom and injured himself while moving the wood and equipment in the classroom.  She indicated that this resulted in a back injury and a legal situation with district that was ongoing.  She noted that the Veteran lost his ability to continue working in the teaching profession and was asked to resign. 

In a September 2006 VA examination report, it was noted that the Veteran reported that he had stopped working in February 2005. 

On an October 2006 TDIU application, the Veteran indicated that he had worked in education from 1992 until January 1, 2005.  

In a June 2008 letter, the principal at the school where the Veteran last taught indicated that the Veteran's professional behavior became more and more at question toward the end of his employment.  He noted that the district chose to suspend the Veteran without pay until his legal issues were resolved.  He stated that it was his understanding that at the end of the legal proceedings, the Veteran chose to resign rather than face possible incarceration as a result of his actions.  He was asked not to seek any position as a the high school teacher and he had his teaching credentials suspended by the California Teaching Credentiating Office. 

In a November 2010 report, a private physician indicated that he had been asked to comment on the Veteran's level of disability since 2002 and stated that the Veteran had been completely disabled, to include in an occupational setting. 

At the time of a May 2011 VA examination, it was indicated that the Veteran had been placed on administrative leave in January 2003 and had administratively retired in January 2005.

The Board finds that the weight of the competent and credible evidence shows that the Veteran was able to obtain and maintain substantially gainful employment consistent with his education and work experience prior to January 1, 2005.  As noted, the Veteran's service-connected disabilities consist of PTSD (current rating of 70 percent from April 12, 2002); tinnitus (current rating of 10 percent from February 25, 2003); and bilateral hearing loss (rating of 10 percent from February 25, 2003 and a zero percent rating from May 1, 2011); resulting in an 80 percent combined rating from February 25, 2003 and a 70 percent combined rating from May 1, 2011.  Thus, the percentage requirements of § 4.16(a) are met for the time period prior to January 1, 2005.   

The remaining issue is whether the Veteran's service-connected disabilities preclude him from engaging in all forms of substantially gainful employment prior to January 1, 2005.  In this regard, the Board finds that the weight of the evidence of record shows that the service-connected disabilities did not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background prior to January 1, 2005.  The weight of the competent and credible evidence shows that the Veteran was able to secure and follow substantially gainful employment prior to January 1, 2005.  

The Board notes that the Veteran does not contend and the record does not show that the service-connected hearing loss and tinnitus had any significant impact on the Veteran's employment.  Thus, the Board will focus on his main assertion that his PTSD precluded him from securing or following substantially gainful occupation.  

Regarding the Veteran's work and educational background, the evidence shows that he has a Bachelor's of Arts degree and he was certified as a teacher.  See the October 2006 TDIU application and the Veteran's testimony at the Board hearing in March 2009.  The record shows that prior to January 1, 2005, the Veteran was able to work as a teacher for over 15 years and only after a low back injury near the end of his career was he unable to continue.  As such, while the Board acknowledges the difficulties due to his PTSD, including the many school transfers, the Veteran's PTSD did not prevent him from working in substantially gainful employment during the time period in question.    

The weight of the competent an credible evidence shows that the Veteran was employed in substantially gainful employment prior to January 1, 2005.  The Veteran submitted W-2 Wage and Tax Statements which reflect the following earned annual income: $48, 409.90 in 2002; $34,146.65 in 2003; $28,380.78 in 2004; and $18,000.32 in 2005.  See also the Notice of Termination of Service of Certificated Employee, dated May 16, 2003, which shows that the Veteran's annual rate of salary listed was $56,764 requiring a total number of days of service of 183 and the Veteran was noted to have earned $48,372.48 over a period of 156 days. 

As the United States Court of Appeals for Veterans Claims (Court) explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm of such veteran.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed. 

VA regulations indicate that marginal employment shall not be considered substantially gainful employment.  For the purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold and this includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16. 

The poverty thresholds for one person under 65 years with one dependent, as established by the U.S. Department of Commerce, Bureau of the Census, are as follows: $12,110 for 2002; $12,384 for 2003; $12,714 for 2004; and $13,145 for 2005.  See http://www.census.gov/hhes/www/poverty/data/threshld.

The weight of the evidence shows that the Veteran earned annual income above the poverty threshold prior to January 1, 2005.  There is no evidence that the Veteran has been marginally employed in a protected environment for that time period.  The weight of the evidence shows that prior to January 1, 2005, the Veteran's service-connected PTSD caused significant effects on his employability.  This is reflected in the 70 percent rating assigned to the PTSD.  However, the Board finds that the PTSD did not render him unemployable prior to January 1, 2005.

The Board notes the November 2010 report in which a private physician opined that the Veteran had been completely disabled since 2002, to include in an occupational setting.  While the Board appreciates the physician's opinion, the Veteran's actual ability to work, the other medical evidence of record, and the evidence of earned annual income from 2002 to 2005 do not reflect an inability to work in substantially gainful employment and simply do not support that opinion.  

Having reviewed the evidence, the Board finds that the evidence does not reflect that entitlement to a TDIU prior to January 1, 2005 is warranted.  Specifically, the evidence reflects that, although at times part time, such employment prior to January 1, 2005 was above the poverty threshold.  The fact that the Veteran may work part-time instead of full time because of service-connected disabilities is not the deciding factor.  Rather, the question is whether substantially gainful work of any kind is precluded given the claimant's education and experience.  The evidence shows that the Veteran was able to follow substantially gainful employment consistent with his education and work experience.  As noted, the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust, supra.  

In conclusion, the Board finds that the weight of the competent and credible evidence establishes that the Veteran was not precluded from all forms of substantially gainful employment due to his service-connected disabilities prior to January 1, 2005 as he was able to work in substantially gainful employment consistent with his work experience and education for that time period.  Therefore, the Board concludes that the Veteran is not individually unemployable by reason of his service-connected disabilities prior to January 1, 2005.  Accordingly, the Veteran's claim for TDIU prior to January 1, 2005 is denied.    

With respect to the evaluation of the Veteran's PTSD, while the Board appreciates the severity of his disability, the Board observes that such severity has already been contemplated by the current 70 percent rating.  Although he had difficulties with students, teachers, and supervisors, he was able to work from April 2002 through December 2004.  Similarly, although he may have had poor interpersonal skills and a decreased social life, he was able to maintain a job that involved much social interaction and maintain some level of a social life.  As such, although he may have had significant occupational and social impairment, he did not have total occupational and social impairment.  

In terms of symptoms, while not dispositive, the record fails to show that the Veteran's PTSD had been manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time or place; or memory loss for names of close relatives, his occupation, or his name.  The Board notes that the December 2002 VA examiner noted an intermittent inability to perform activities of daily living.  However, the examiner commented that the Veteran only sometimes cares less about himself and assigned a GAF score of 65.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV.  While the September 2003 examiner also noted an intermittent inability to perform activities of daily living, the examiner commented that the Veteran can provide self-care and his ability to perform daily functions during remission is limited by social avoidance, not being able to relate optimally with his students, and being standoffish.  Moreover, evaluation on both examinations, as well as other times during this time period, showed that the Veteran's appearance and hygiene were appropriate.  Thus, despite an intermittent inability to perform activities of daily living, the Veteran's overall disability picture was not reflective of total occupational and social impairment.  In terms of the Veteran's GAF scores, the GAF scores only indicate a mild or moderate level of occupational and social impairment.  

There is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the time period in question.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The evidence shows that the PTSD does not cause total social and occupational impairment.  There is evidence that the service-connected PTSD causes significant impairment in occupational and social functioning.  However, as discussed above, the Veteran was able to work in substantially gainful employment consist with his education and work experience prior to January 1, 2005 and he did not have total occupational impairment.  Further, there is no evidence of total social impairment.  The Veteran is isolated socially, but the evidence shows that for the time period in question, the Veteran had a relationship with his spouse, he interacted with people at work at a school, and he was able to obtain medical treatment at VA facilities and interact with the health care providers.

The Board finds that the record demonstrates that, for time period in question, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent for the service-connected PTSD prior to January 1, 2005, and this claim is denied.

The Board has also considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of his PTSD.  Most of his symptoms are specifically noted in the rating criteria and, to the extent that they are not, they are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



ORDER

Entitlement to an initial disability evaluation in excess of 70 percent for PTSD prior to January 1, 2005, is denied. 
 
Entitlement to TDIU prior to January 1, 2005, is denied.



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


